Citation Nr: 0404517	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
bilateral hallux valgus, and status post Morton's neuroma of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
bilateral pes planus, bilateral hallux valgus, and status 
post Morton's neuroma of the left foot.  

The service medical records show that the veteran had 
asymptomatic bilateral flatfoot on examination at entry into 
service.  His only treatment during service for any foot 
problems was for left foot pain in the area of the second 
metatarsal head.  A mild callous area was noted.  There was 
no subsequent treatment shown during service for any foot 
problems, or for many years after discharge.  The veteran 
claims that his pes planus was aggravated during service, and 
that a review of his military personnel records would show 
that he was on light duty for a week while he was being 
fitted for special shoes.  Although a request to this effect 
is contained in the claims file, presumably to the National 
Personnel Records Center, there is no notation of any 
response.  VA must make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
until it concludes that the records do not exist, or any such 
additional request would be futile.  38 C.F.R. § 3.159(c)(2) 
(2003).  Another request should therefore be made for these 
records and any response documented in the claims file.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  The VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Although 
the RO noted in the decision on appeal that the veteran's 
claim had been "developed in full compliance with the 
provisions and requirement of the [VCAA]," there was no 
actual notice to the veteran of the provisions of the VCAA.  
Additionally, while the RO cited to 38 C.F.R. § 3.159 in the 
June 2002 statement of the case, it was not the newly revised 
regulations, but the old regulation in existence prior to 
VCAA.  Also, with regard to providing evidence to support his 
claim, the veteran has not been informed of which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He has also not been specifically informed that he 
should submit any evidence in his possession which pertains 
to his claim.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.

2.  The RO should contact the National 
Personnel Records Center and request any 
personnel records which might show that 
the veteran was on light duty for a week 
while he was being fitted for special 
shoes.  Any response must be documented 
in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




